DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein the ledge is attached to, or formed with, a first side of the first planar member, further comprising one or more first projections attached to, or formed with, the first side of the first planar member, the one or more first projections positioned such that a channel is defined between the one or more first projections and the ledge, the channel is sized to receive an end of the PCI card; and where the first planar member includes a second side opposite the first side, wherein the second side includes one or more first indentations corresponding to the one or more first projections on the first side”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 4-7 and 10-14 depending from claim 1 are therefor also allowable.

Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a ledge attached to, or formed with, the first planar member, wherein the ledge extends between the first and second end portions and is perpendicular to the first and second planar members, and 
wherein the ledge is sized to support an end portion of the PCI card when the PCI card is attached to the I/O PCI bracket and when the second planar member is attached to the I/O PCI bracket; and  
wherein a portion of a second side that is adjacent to the second end portion and a third side of the second planar member includes one or more additional projections that span the second side of the first planar member and the third side of the second planar member.” 
None of the reference art of record discloses or renders obvious such a combination.
Claim 9 depending from claim 8 is therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841